Citation Nr: 1011287	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for celiac sprue, 
including secondary to service-connected diabetes mellitus, 
Type I.

2.  Entitlement to service connection for auto-immune ovarian 
failure, including secondary to service-connected diabetes 
mellitus, Type I.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for celiac sprue and for autoimmune ovarian 
failure.

The Veteran presented testimony at a personal video 
conference hearing in February 2007 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
was attached to the claims file.  

In August 2007, the Board issued a decision which denied 
entitlement to service connection for celiac sprue, to 
include as secondary to diabetes mellitus, Type I, and for 
autoimmune ovarian failure, to include as secondary to 
diabetes mellitus, Type I.  The Veteran thereafter appealed 
the August 2007 Board decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In March 2008, the Secretary of 
Veterans Affairs, by and through the Office of the General 
Counsel, and the appellant, through her attorney, filed a 
Joint Motion for an Order Vacating and Remanding the August 
2007, Board Decision and Incorporating the Terms of This 
Remand (Joint Motion).  The Joint Motion requested that the 
Court vacate the Board's August 2007 decision.  The Joint 
Motion further requested that the matter be remanded to the 
Board for readjudication of the claim and to provide adequate 
reasons and bases for its decision.  By an Order dated in 
March 2008, the Court granted the Joint Motion, and the case 
was thereafter returned to the Board.  

In September 2008, the Board remanded the case for further 
evidentiary development.  The case has now been returned for 
appellate review.  
FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's celiac 
sprue either had its onset in service or preexisted service 
and was permanently worsened therein, or that it is secondary 
to (or aggravated by) a service-connected disability.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's autoimmune 
ovarian failure either had its onset in service or preexisted 
service and was permanently worsened therein, or that it is 
secondary to (or aggravated by) a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for celiac sprue, to include as 
secondary to diabetes mellitus, Type I, is not warranted.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

2.  Service connection for autoimmune ovarian failure, to 
include as secondary to diabetes mellitus, Type I, is not 
warranted.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a letter dated in October 2004, prior to the rating on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to submit 
any outstanding evidence that pertained to the claim.  In a 
January 2007 letter, after the rating on appeal, the Veteran 
was advised of how disability ratings and effective dates 
were assigned.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence that was needed to support 
the claim.  Moreover, since the notice was provided, the case 
was readjudicated in a June 2009 supplemental statement of 
the case.  Thus, the Board concludes that there is no 
prejudice to the Veteran due to any defect in the timing of 
the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or a supplemental statement of the case 
is sufficient to cure a timing defect).  Accordingly, the 
Board finds that the duty to notify provisions have been 
satisfactorily met.  In fact, the parties did not cite to any 
deficiencies in VCAA notice in their Joint Motion.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran, and that she was provided with the necessary VA 
examinations.  Specifically, the information and evidence 
that have been associated with the claims file includes the 
Veteran's service treatment records, postservice VA treatment 
records, and VA examination reports.  

The Board notes that the initial VA examination report was 
determined to be inadequate.  Hence, another VA examination 
and opinion was provided in March 2009.  The Board finds that 
the VA opinions obtained in this case are more than adequate, 
as they are predicated on a full reading of the private and 
VA medical records in the Veteran's claims file, consider all 
of the pertinent evidence of record, to include diagnostic 
testing reports and the statements of the Veteran, and 
provide a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  Consequently, the Board finds that the 
current evidence is sufficient upon which to make a decision 
on the claim and the duty to assist has been met.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The Veteran asserts that her celiac sprue and autoimmune 
ovarian failure are secondary to her service-connected 
diabetes mellitus Type I.  

Service medical records are negative for complaints, 
findings, or diagnosis of celiac sprue and autoimmune ovarian 
failure.  Diabetes mellitus was diagnosed in service and the 
Veteran began insulin therapy in November 2000.  At a 
physical examination for a Medical Evaluation Board in 
December 2000 she denied frequent indigestion or stomach, 
liver or intestinal trouble.  The examination revealed a 
normal abdomen and viscera.  Two episodes of abdominal pain 
and acid reflux in January 2001 were assessed as diabetes 
adult onset.  

Postservice in July 2001, she had a normal gynecological 
examination.

At a VA diabetes examination in February 2002, it was noted 
that the Veteran did not have evidence of any complication 
from diabetes because she had been diagnosed only two-and-a-
half years earlier.  The diagnosis was insulin-dependent 
diabetes mellitus.  

The Veteran wrote in October 2004 that she had her left ovary 
and fallopian tube removed in April 2003.  At that time, her 
right ovary was palpably small.  She experienced ovarian 
failure and premature menopause following the surgery.  She 
also wrote that in April 2004 laboratory tests were positive 
for celiac sprue.  She had been experiencing intestinal 
bloating, painful gas and cramping, and frequent diarrhea.

In October 2004, a VA physician noted that the Veteran had 
called regarding a letter of medical opinion regarding her 
illnesses.  Dr. R.C.B. wrote that the Veteran had Type I 
diabetes mellitus, celiac sprue and autoimmune ovarian 
failure all of which were more likely than not to be related 
to her diabetes mellitus which is an autoimmune disease.  All 
of the three diseases are autoimmune diseases.  

VA outpatient treatment records show that the Veteran was 
status post left salpingo-oophorectomy (LSO) in April 2003 
for serous cystdenoma followed by premature ovarian failure.  
This medical evidence, however, does not provide a link 
between a premature ovarian failure and the Veteran's 
service, or to a service-connected disability.  

The evidence of record also includes medical diagnostic 
literature printed from the Internet regarding autoimmune 
diseases.  

In December 2004, a VA physician reviewed the claims file and 
noted that the Veteran believed that celiac disease and 
ovarian disease were secondary to her diabetes mellitus.  He 
observed that a note in the claims file from a doctor 
supported that claim as they are all autoimmune diseases.  
The VA physician stated that although he agreed that the 
diseases the Veteran were claiming are autoimmune in nature, 
as well as the diabetes mellitus, and there is an association 
between these conditions, there was no evidence in the 
literature that there is any causal relationship that would 
relate diabetes to either her ovarian problems or her celiac 
sprue.  The VA physician reviewer concluded that in the 
absence of any evidence in the literature that there was 
support to this claim, it would surely be speculative to 
render such an opinion.  

In December 2005, a private physician, Dr. J.B.P., wrote that 
the Veteran was seen in consultation for a second opinion for 
diabetes mellitus type I management.  She also wondered if 
her diabetes mellitus was related or was the cause of her 
celiac disease and autoimmune reproductive failure.  The 
impression noted the Veteran's uncontrolled diabetes mellitus 
type I, history of autoimmune ovarian failure which was the 
cause of premature menopause, history of celiac disease, and 
a combination of all the above medical problems, all of which 
have an autoimmune etiology.  Dr. J.B.P. opined that given 
the fact that the Veteran had at least three documented 
autoimmune problems, there was no doubt that she had a 
syndrome of polyglandular autoimmune failure.  Dr. J.B.P. 
further stated that "[a]lthough each individual component of 
this [Veteran's] multiple organ failure is not directly 
responsible for the other organ failures, they are all linked 
through a most likely autoimmune pathological cause."  

The Veteran testified in February 2007 as to her symptoms and 
manifestations of the conditions which she is claiming as 
secondary to her service-connected diabetes mellitus, Type I.  
At the hearing, she submitted several medical articles 
downloaded from the Internet regarding celiac sprue, 
autoimmune ovarian failure and diabetes mellitus, Type I.  

In a March 2009 VA examination report, the examiner noted 
that he reviewed the claims file as well as the medical 
literature relevant to the claim.  After a thorough clinical 
evaluation, he opined that the Veteran's celiac sprue and 
autoimmune ovarian failure were not causally related, or 
aggravated by, her service-connected diabetes mellitus, type 
I.  He explained that although type I diabetes mellitus and 
celiac sprue and/or autoimmune ovarian failure had similar 
genetic backgrounds, the medical literature does not support 
a finding of a causal relationship between them, including on 
the basis of aggravation.  

After a review of all the evidence of record, the Board finds 
that entitlement to service connection for celiac sprue 
and/or autoimmune ovarian failure may not be granted on 
either a direct or secondary basis.  The Veteran does not 
claim, and no available medical evidence shows, that she 
suffered from celiac sprue or autoimmune ovarian failure 
during her active military service.  She essentially asserts 
that the disabilities are secondary to her service-connected 
diabetes mellitus, Type I.  

Upon review of the submitted medical literature regarding 
autoimmune diseases, the Board notes that it is not 
sufficient to demonstrate the requisite medical nexus for a 
claim for secondary service connection.  Although the 
literature suggests that the conditions of celiac sprue, 
autoimmune ovarian failure and diabetes have similar genetic 
background and are part of polyglandular syndrome, there is 
no indication of a causal relationship between the claimed 
conditions.  That literature, standing alone, discusses 
generic relationships.  It does not discuss the disorders or 
this case, with a degree of certainty which, under the facts 
of this case, serves to establish a causal link between the 
Veteran's claimed disabilities and her service-connected 
diabetes mellitus, Type I.  See Sacks v. West, 11 Vet. App. 
314 (1998).  As such, it is of limited probative value to the 
issue at hand.  

There are several medical opinions of record.  However, while 
suggesting the conditions at issue are associated diseases, 
these medical opinions do not show a causal link between the 
claimed conditions and service-connected diabetes mellitus, 
Type I.  Dr. R.C.B. opined that celiac sprue and autoimmune 
ovarian failure were more likely than not to be related to 
her diabetes mellitus as all three diseases were autoimmune 
diseases.  This medical opinion, however, does not state that 
either celiac sprue or autoimmune ovarian failure is 
proximately due to or the result of service-connected 
diabetes mellitus.  38 C.F.R. § 3.310.

A VA physician who reviewed the claims file and Dr. R.C.B.'s 
opinion agreed that although there was an association between 
the conditions claimed and diabetes mellitus as they were 
autoimmune in nature, there was no evidence in the literature 
of a causal relationship.  The VA physician reviewer 
concluded that it would be speculative to make such an 
opinion.

The December 2005 opinion of Dr. J.B.P. states that the 
Veteran's medical problems of diabetes mellitus, Type I, 
celiac sprue and autoimmune ovarian failure all had an 
autoimmune etiology.  Dr. J.B.P. opined that they were linked 
through a most likely autoimmune pathological cause but he 
also stated that each individual component of the Veteran's 
multiple organ failure was not directly responsible for the 
other organ failures.

The Veteran questioned the probative value of the opinion 
proffered by the VA physician reviewer as it appeared that he 
was a doctor in occupational medicine and not an 
endocrinologist.  It appears that the VA reviewer's opinion 
was based on review of the claims file and sound medical 
judgment.  However, even if we were to afford less probative 
value to the VA physician reviewer's opinion, the remaining 
two medical opinions prepared by the endocrinologists do not 
provide a causal relationship between the Veteran's celiac 
sprue and autoimmune ovarian failure and diabetes mellitus, 
Type I.  

The Board notes that a showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  Allen, supra.  In this case, the case was 
remanded by the Court in order for the Board to address the 
question of aggravation more definitively.  In response to 
that decision, the Board obtained another VA opinion, as 
discussed above, in March 2009.  This opinion was predicated 
on a full reading of the private and VA medical records in 
the Veteran's claims file, considered all of the pertinent 
evidence of record, to include diagnostic testing reports and 
the statements of the Veteran, and provided a rationale.  See 
Nieves-Rodriguez, supra.  Nevertheless, the opinion rendered 
was not favorable to the Veteran on the issue of aggravation.  
The examiner explained that the literature does not contain 
evidence of a causal relationship based on aggravation 
between type I diabetes mellitus and celiac sprue and/or 
autoimmune ovarian failure.  Moreover, the Veteran has not 
submitted any clinical treatment records denoting that her 
service-connected type I diabetes mellitus was aggravating 
her celiac sprue and/or autoimmune ovarian failure.  
Accordingly, service connection for the claimed conditions, 
as secondary to her service-connected diabetes mellitus, Type 
I, due to aggravation, is also not warranted.  

The Board has carefully considered the Veteran's contentions.  
She is competent, as a layperson, to report that as to which 
she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  She is not, however, competent to offer her 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
Veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Her 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed celiac sprue 
and autoimmune ovarian failure and active service, including 
on a secondary basis.  

Based upon review of the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for celiac sprue and autoimmune ovarian 
failure, including secondary to diabetes mellitus, Type I.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claim 
must be denied.  


ORDER

Entitlement to service connection for celiac sprue, to 
include secondary to diabetes mellitus, Type I, is denied.

Entitlement to service connection for autoimmune ovarian 
failure, to include secondary to diabetes mellitus, Type I, 
is denied.  



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


